Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 04/21/2021.  Claims 19-36 are pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 04/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,708,655 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 19-36 are allowable because the prior art fails to teach or suggest a method comprising: receiving a selection of a content item listing; transmitting for display a graphical user interface to a plurality of client devices, wherein each of the graphical user interfaces comprises the content item listing; highlighting the content item listing of a graphical user interface of at least one of the plurality of client devices, wherein the highlighted content item listing is visually distinguishable from other content item listings; receiving, from the plurality of client devices, first selection data that indicates a selection of the selected content item listing while the selected content item listing is highlighted; receiving, from the plurality of client devices, second selection data that indicates a selection of the selected content item listing while the selected content calculating, using control circuitry, a difference between (1) total number of times the selected content item listing was selected by the first plurality of users while the particular content item listing was highlighted, and (2) a total number of times the selected content item listing was selected by a second plurality of users while the selected content item listing was not highlighted; and causing to be transmitted the calculated difference to a server, as recited in the claims.
The closest prior art, Boston et al. (US 2004/0003404), discloses highlighting sponsored programs in an electronic program guide and providing sponsors with reports on user behavior.  However, Boston et al. does not disclose calculating the difference between the number of times the highlighted item was selected and the number of times a non-highlighted item was selected as claimed.  Boston et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425